  Case 1:17-cr-00313-PKC Document 22 Filed 09/21/20 Page 1 of 1 PageID #: 86

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
SPN                                              271 Cadman Plaza East
                                                 Brooklyn, New York 11201



                                                 September 21, 2020

By ECF

The Honorable Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Jorge Arzuaga
                     Criminal Docket No. 17-313 (PKC)

Dear Judge Chen:

              The government respectfully requests that the sentencing date for defendant
Jorge Arzuaga, currently set for October 7, 2020, be adjourned to 2 p.m. on November 12,
2020, a date and time the parties understand is convenient for the Court. Defense counsel
has been consulted and consents to this request.


                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney
                                                 Eastern District of New York


                                          By:      /s/
                                                 Samuel P. Nitze
                                                 Lauren H. Elbert
                                                 M. Kristin Mace
                                                 Keith D. Edelman
                                                 Assistant U.S. Attorneys
                                                 718-254-7000

cc:    Steven Cottreau, Esq. (by ECF)
       Clerk of Court (PKC) (by ECF)
